DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2. Claims [1+2+3, 4 and 6-15]  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1, 2, 6-7, 9, 8, 10, 12-15 and 19] of U.S. Patent No. US.  PAT. No. 10,440,242. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1+2+3, 4 and 6-15 are an obvious variant  and encompassed by claims [1, 2, 6-7, 9, 8, 10, 12-15 and 19] of  US.  PAT. No. 10,440,242

3.  Claims [1+2+3, 4, 7 and 10-15]  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1+2, 3-4, 15-17, 7-10 and 19] of U.S. Patent No. US.  PAT. No. 10,979,606. Although the claims at issue are not identical, they are not patentably distinct from each other because claims [1+2+3, 4, 7 and 10-15] are an obvious variant and encompassed by claims [1+2, 3-4, 15-17, 7-10 and 19] of  US.  PAT. No. 10,979,606.

4. Claims [1+2]  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1+2+3] of U.S. Patent No. US.  PAT. No. US. 11,381,718. Although the claims at issue are not identical, they are not patentably distinct from each other because claims [1+2] are an obvious variant and encompassed by claims [1+2+3] of US. PAT. No. 11,381,718

                        5. Below are the table showing the conflicting claims.
US. 17/805383
US.  PAT. No. 10,440,242
Claim 1, A camera module comprising: a housing comprising a through hole; a lens module disposed in the through hole; a connector penetrating the housing and extending to an outside from an inside of the housing; a first substrate unit located inside the housing and having an image sensor mounted thereon; and a second substrate unit disposed inside the housing and connected to the connector.
Claim 2, The camera module of claim 1, comprising a flexible substrate for electrically connecting the first substrate and the second substrate unit, wherein the flexible substrate is coupled to a lower surface of the first substrate unit and a side surface of the second substrate.
Claim3, The camera module of claim 2, wherein the first substrate unit includes a first substrate portion mounted at one surface with an image sensor, and mounted at the other surface with a first connecting port, and a second substrate portion including a second connecting port coupled to the first connecting port, and the second substrate unit includes a third substrate portion connected with the second substrate portion through the flexible substrate and including a third connecting port, and a fourth substrate portion including a fourth connecting port coupled to the third connecting port and connected to the connector, wherein the flexible substrate is coupled to a bottom surface of the second substrate portion and to a lateral surface of the third substrate portion.

Claim1,  A camera module comprising: a housing comprising a through hole; a lens module disposed in the through hole; a connector penetrating the housing and extending to an outside from an inside of the housing; a first substrate unit located inside the housing and having an image sensor mounted thereon; a second substrate unit disposed inside the housing and connected to the connector; and a flexible substrate for electrically connecting the first substrate unit and the second substrate unit, wherein the flexible substrate is coupled to a lower surface of the first substrate unit and a side surface of the second substrate unit, wherein the first substrate unit includes a first substrate portion and a second substrate portion electrically connecting to the first substrate portion; wherein the second substrate unit includes a third substrate portion and a fourth substrate portion electrically connecting the third substrate portion and the connector; and wherein the flexible substrate is coupled to a lower surface of the second substrate portion and to a side surface of the third substrate portion.

Claim 4,  The camera module of claim 2, wherein the first substrate portion, the second substrate portion, the third substrate portion and the fourth substrate portion are disposed in parallel.
Claim 2,  The camera module of claim 1, wherein the first substrate portion, the second substrate portion, the third substrate portion, and the fourth substrate portion are disposed in parallel.
Claim 6,  The camera module of claim 1, comprising a first sealing member interposed between an outermost lens of a lens module and a lens barrel.
Claim 6, The camera module of claim 1, comprising a first sealing member interposed between an outermost lens of the lens module and a lens barrel.
Claim 7, The camera module of claim 1, wherein the housing includes an upper housing coupled by the lens module and a bottom housing penetrated by the connector, and a second sealing member is disposed between the upper housing and the bottom housing.
Claim 7,  The camera module of claim 1, wherein the housing includes an upper housing coupled by the lens module and a lower housing penetrated by the connector, and a second sealing member is interposed between the upper housing and the lower housing.
Claim 8, The camera module of claim 1, comprising a third sealing member interposed between the connector and the housing.
Claim 9, The camera module of claim 1, comprising a third sealing member interposed between the connector and the housing.
Claim 9,  The camera module of claim 6, wherein the upper housing includes an EMI (Electro Magnetic Interference) shield can of metal material, wherein the EMI shield can is grounded through a coupling member of metal material coupling the upper housing and the bottom housing.
Claim 8, The camera module of claim 7, wherein the upper housing includes an EMI (Electro Magnetic Interference) shield can of metal material, and the EMI shield can is grounded through a coupling member of metal material coupling the upper housing and the lower housing.
Claim 10, The camera module of claim 3, wherein the housing includes a first coupling hole, and the first substrate unit includes: a second coupling hole disposed at the first substrate portion and to correspond to the first coupling hole; a first support coupling part including a support portion having a third coupling hole, a first coupling hole extended from the support portion and a coupling part coupled to the second coupling hole; a fourth coupling hole disposed at the second substrate portion and corresponding to the third coupling hole; and a first coupling part coupled to the third coupling hole and to the fourth coupling hole.
Claim 10, The camera module of claim 1, wherein the housing includes a first coupling hole, and the first substrate unit includes: a second coupling hole disposed at the first substrate portion and corresponding to the first coupling hole; a first support coupling part including a support portion having a third coupling hole, and a coupling part extended from the support portion and coupled to the first coupling hole and to the second coupling hole; a fourth coupling hole disposed at the second substrate portion and corresponding to the third coupling hole; and a first coupling part coupled to the third coupling hole and to the fourth coupling hole.
Claim 11,  The camera module of claim 3, wherein the first substrate portion includes a guide hole, and the housing includes a guide lug protruded inwardly, and inserted into the guide hole to guide a coupling position of the first substrate portion.
Claim 12, The camera module of claim 1, wherein the first substrate portion includes a guide hole, and the housing includes a guide lug protruded inwardly and inserted into the guide hole to guide a coupling position of the first substrate portion.
Claim 12,  The camera module of claim 3, comprising a plate coupled by the connector, wherein the fourth substrate portion may be connected to the connector by being accommodated into the plate.
Claim13,  The camera module of claim 1, comprising a plate coupled by the connector, and the fourth substrate portion is connected to the connector by being accommodated into the plate.
Claim 13,  The camera module of claim 12, wherein the plate includes a fifth coupling hole, and the second substrate unit includes: a sixth coupling hole disposed at the fourth substrate portion and to correspond to the fifth coupling hole; a second support coupling part including a support portion having a seventh coupling hole, and a coupling portion extended from the support portion and coupled to the fifth coupling hole and the sixth coupling hole; an eighth coupling hole disposed at the third substrate portion and to correspond to the seventh coupling hole; and a second coupling part coupled to the seventh coupling hole and the eighth coupling hole.
Claim 14,  The camera module of claim 13, wherein the plate includes a fifth coupling hole, wherein the second substrate unit includes: a sixth coupling hole disposed at the fourth substrate portion to correspond to the fifth coupling hole; a second support coupling part including a support portion having a seventh coupling hole and a coupling part extended from the support portion and coupled to the fifth coupling hole and the sixth coupling hole; an eighth coupling hole disposed at the third substrate portion to correspond to the seventh coupling hole; and a second coupling part coupled to the seventh coupling hole and the eighth coupling hole.
Claim 14,  The camera module of claim 13, wherein the coupling part is coupled to the fifth coupling hole using a third fastening torque, and the second coupling part is coupled to the seventh coupling hole using a fourth fastening torque greater than the third fastening torque.
Claim 15,  The camera module of claim 13, wherein the coupling portion is coupled to the fifth coupling hole with a third coupling torque, and the second coupling part is coupled to the seventh coupling hole with a fourth coupling torque greater than the third coupling torque.
Claim 15,  A vehicle camera installed on a vehicle, wherein the vehicle camera comprises the camera module of claim 1.
Claim 19,  A vehicle camera installed on a vehicle, wherein the vehicle camera comprises the camera module of claim 1.


US. 17805383
US. PAT. No. 10,979,606
Claim 1,  A camera module comprising: a housing comprising a through hole; a lens module disposed in the through hole; a connector penetrating the housing and extending to an outside from an inside of the housing; a first substrate unit located inside the housing and having an image sensor mounted thereon; and a second substrate unit disposed inside the housing and connected to the connector.

Claim 2,  The camera module of claim 1, comprising a flexible substrate for electrically connecting the first substrate and the second substrate unit, wherein the flexible substrate is coupled to a lower surface of the first substrate unit and a side surface of the second substrate.
3. The camera module of claim 2, wherein the first substrate unit includes a first substrate portion mounted at one surface with an image sensor, and mounted at the other surface with a first connecting port, and a second substrate portion including a second connecting port coupled to the first connecting port, and the second substrate unit includes a third substrate portion connected with the second substrate portion through the flexible substrate and including a third connecting port, and a fourth substrate portion including a fourth connecting port coupled to the third connecting port and connected to the connector, wherein the flexible substrate is coupled to a bottom surface of the second substrate portion and to a lateral surface of the third substrate portion.
Claim 1,  A camera module comprising: a housing comprising a through hole; a lens module disposed in the through hole; a connector penetrating the housing and extending to an outside from an inside of the housing; a first substrate unit located inside the housing and having an image sensor mounted thereon; a second substrate unit disposed inside the housing and connected to the connector; and a flexible substrate for electrically connecting the first substrate and the second substrate unit, wherein the flexible substrate includes at least one bent portion, wherein the at least one bent portion is disposed between the first substrate unit and the second substrate unit, and wherein the first substrate unit comprises a first substrate portion and a second substrate portion, a first support coupling part including a support portion having a first coupling hole, a second coupling hole disposed at the second substrate portion and corresponding to the first coupling hole, and a fastening hole coupled to the first coupling hole and the second coupling hole.

Claim 2,  The camera module of claim 1, wherein the flexible substrate is coupled to a lower surface of the first substrate unit and a side surface of the second substrate, wherein the first substrate unit includes the first substrate portion including a first connecting port mounted at one surface with the image sensor and a first connecting port disposed at the other surface, and the second substrate portion connecting the first connecting port to a second connecting port; wherein the second substrate unit includes a third substrate portion including a third connecting port connected to the second substrate portion through the flexible substrate and including a third connecting port, and a fourth substrate portion including a fourth connecting port coupled to the third connecting port and connected to the connector; and wherein the flexible substrate is coupled to a lower surface of the second substrate portion and to a side surface of the third substrate portion.
Claim 4,  The camera module of claim 2, wherein the first substrate portion, the second substrate portion, the third substrate portion and the fourth substrate portion are disposed in parallel.
Claim 3,  The camera module of claim 2, wherein the first substrate portion, the second substrate portion, the third substrate portion, and the fourth substrate portion are disposed in parallel.
Claim 5,  The camera module of claim 2, wherein the flexible substrate has a shape of being bent three times.
Claim 4,  The camera module of claim 3, wherein the flexible substrate includes a first bent portion, a second bent portion, and a third bent portion, which are bent areas by being mutually spaced apart, wherein the second bent portion is interposed between the first bent portion and the third bent portion.
Claim 6,  The camera module of claim 1, comprising a first sealing member interposed between an outermost lens of a lens module and a lens barrel.
Claim 15,  The camera module of claim 1, comprising a first sealing member interposed between an outermost lens of the lens module and a lens barrel.
Claim 7, The camera module of claim 1, wherein the housing includes an upper housing coupled by the lens module and a bottom housing penetrated by the connector, and a second sealing member is disposed between the upper housing and the bottom housing.
Claim 16, The camera module of claim 1, wherein the housing includes an upper housing coupled by the lens module and a lower housing penetrated by the connector, and a second sealing member interposed between the upper housing and the lower housing.
Claim 10,  The camera module of claim 6, wherein the upper housing includes an EMI (Electro Magnetic Interference) shield can of metal material, wherein the EMI shield can is grounded through a coupling member of metal material coupling the upper housing and the bottom housing.
Claim 17,  The camera module of claim 16, wherein the upper housing includes an EMI (Electro Magnetic Interference) shield can of metal material, and the EMI shield can is grounded through a coupling member of metal material coupling the upper housing and the lower housing.
Claim 11,  The camera module of claim 3, wherein the first substrate portion includes a guide hole, and the housing includes a guide lug protruded inwardly, and inserted into the guide hole to guide a coupling position of the first substrate portion.
Claim 7,  The camera module of claim 2, wherein the first substrate portion includes a guide hole, and the housing includes a guide lug protruded inwardly and inserted into the guide hole to guide a coupling position of the first substrate portion.
Claim 12,  The camera module of claim 3, comprising a plate coupled by the connector, wherein the fourth substrate portion may be connected to the connector by being accommodated into the plate.
Claim 8, The camera module of claim 2, comprising a plate coupled by the connector, and wherein the fourth substrate portion is connected to the connector by being accommodated into the plate.
Claim 13, The camera module of claim 12, wherein the plate includes a fifth coupling hole, and the second substrate unit includes: a sixth coupling hole disposed at the fourth substrate portion and to correspond to the fifth coupling hole; a second support coupling part including a support portion having a seventh coupling hole, and a coupling portion extended from the support portion and coupled to the fifth coupling hole and the sixth coupling hole; an eighth coupling hole disposed at the third substrate portion and to correspond to the seventh coupling hole; and a second coupling part coupled to the seventh coupling hole and the eighth coupling hole.
Claim 9,  The camera module of claim 8, wherein the plate includes a fifth coupling hole, wherein the second substrate unit includes: a sixth coupling hole disposed at the fourth substrate portion to correspond to the fifth coupling hole; a second support coupling part including a support portion having a seventh coupling hole and a coupling part extended from the support portion and coupled to the fifth coupling hole and the sixth coupling hole; an eighth coupling hole disposed at the third substrate portion to correspond to the seventh coupling hole; and a second coupling part coupled to the seventh coupling hole and the eighth coupling hole.
Claim 14,  The camera module of claim 13, wherein the coupling part is coupled to the fifth coupling hole using a third fastening torque, and the second coupling part is coupled to the seventh coupling hole using a fourth fastening torque greater than the third fastening torque.
Claim 10, The camera module of claim 9, wherein the coupling part is coupled to the fifth coupling hole with a third coupling torque, and the second coupling part is coupled to the seventh coupling hole with a fourth coupling torque greater than the third coupling torque.
15. A vehicle camera installed on a vehicle, wherein the vehicle camera comprises the camera module of claim 1.
19. A vehicle camera installed on a vehicle, wherein the vehicle camera comprises the camera module of claim 1.



US. 17/805383
US. PAT. No. 11,381,718
Claim 1, A camera module comprising: a housing comprising a through hole; a lens module disposed in the through hole; a connector penetrating the housing and extending to an outside from an inside of the housing; a first substrate unit located inside the housing and having an image sensor mounted thereon; and a second substrate unit disposed inside the housing and connected to the connector.
Claim 2,  The camera module of claim 1, comprising a flexible substrate for electrically connecting the first substrate and the second substrate unit, wherein the flexible substrate is coupled to a lower surface of the first substrate unit and a side surface of the second substrate.
Claim 1, A camera module comprising: a housing comprising a through hole; a lens module disposed in the through hole; a connector penetrating the housing and extending to an outside from an inside of the housing; a first substrate unit located inside the housing and having an image sensor mounted thereon; a second substrate unit disposed inside the housing and connected to the connector; and a plate coupled by the connector, the plate comprising a groove to accommodate a first sealing member; wherein the first substrate unit includes a first substrate portion including a first connecting port mounted at one surface with the image sensor and a first connecting port disposed at another surface, and a second substrate portion connecting the first connecting port to a second connecting port; and wherein the second substrate unit includes a third substrate portion including a third connecting port connected to the second substrate portion through a flexible substrate and including a third connecting port, and a fourth substrate portion including a fourth connecting port coupled to the third connecting port and connected to the connector.

Claim 2, . The camera module of claim 1, comprising a flexible substrate that electrically connects the first substrate and the second substrate unit, wherein the flexible substrate includes at least one bent portion, and wherein the at least one bent portion is disposed between the first substrate unit and the second substrate unit.

Claim 3, The camera module of claim 2, wherein the flexible substrate is coupled to a lower surface of the second substrate portion and to a side surface of the third substrate portion.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



6. Claim(s) [1, 2, 5 and 15 ] is/are rejected under 35 U.S.C. 102 (a1)  as being anticipated  by Bingle (US. 2006/0171704).

Reclaim 1, Bingle  discloses a camera module (see fig. 9) comprising: a housing (see  fig. 9 12m the enclosure) comprising  a through hole (see fig.9 a portion where the lens 24 is in)); a lens module disposed in the through hole (see 24  fig. 9); a connector penetrating the housing and extending to an outside from an inside of the housing (see 14 fig. 9); a first substrate unit located inside the housing and having an image sensor mounted thereon (see 26a  fig. 9, the sensor being 18); and a second substrate unit disposed inside the housing and connected to the connector (see 26b fig. 9).

Reclaim 2, Bingle further discloses, comprising a flexible substrate for electrically connecting the first substrate and the second substrate unit, wherein the flexible substrate is coupled to a lower surface of the first substrate unit and a side surface of the second substrate (see 27 fig. 9, connecting 26 a and 26b).

Reclaim 5,  Bingle further discloses , wherein the flexible substrate has a shape of being bent three times (see 27 fi9g. 9 has at least three bents as depicted in fig. 9).

Reclaim 15,   Bingle further discloses a vehicle camera installed on a vehicle, wherein the vehicle camera comprises the camera module of claim 1 (see fig. 1 and ¶0010, According to an aspect of the present invention, a substantially sealed camera module for an imaging system of a vehicle includes a plastic housing).


7. Claim(s) [ 1 ] is/are rejected under 35 U.S.C. 102 (a1)  as being anticipated  by  Jeon (US. 2013/0027607).

Reclaim 1, Jeon discloses a camera module (100 see fig. 1) comprising: a housing comprising (see 120, 140, the  cases) a through hole (see fig. 1 a portion where the lens 111 is in); a lens module disposed in the through hole (see 110 fig. 1); a connector penetrating the housing and extending to an outside from an inside of the housing (see 150 fig. 1 and ¶ 0032, connection part 150); a first substrate unit located inside the housing and having an image sensor mounted thereon (see 131 fig. 1 and ¶0036, the image sensor 137 may be mounted on the first rigid substrate 131 and electrically connected to the first rigid substrate 131); and a second substrate unit disposed inside the housing and connected to the connector (see 135 fig. 1 and ¶0039, The first connection part 150 may include a terminal 151 formed therein to be electrically connected to the second rigid substrate 135 and the second connection part 160).



8. Claims [6,  and 9] is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon(US. 2013/0027607) in view of  Inoue (2011/0298925).
 
Reclaim 6, Jeon discloses everything except a first sealing member interposed between an outermost lens of the lens module and a lens barrel.
 
Nonetheless in the same filed of endeavor Inoue discloses an imaging apparatus as Jeon (see for example Inoue, fig. 3). Inoue further discloses a sealing member interposed between an outermost lens of the lens module and a lens barrel (see fig. 3 and ¶¶0034 and 0039, The retaining hole 12a is a through-hole in a stepped columnar shape with the imaging optical axis OA as its axis and is capable of retaining a later-described optical element array 21 of the imaging optical system 20 in a proper position and posture. The annular sealing groove 12b is a recess to dispose a later-described sealing member 23).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Jeon by the teachings of  Inoue since this would allow to prevents the intrusion of water, dust, and the like into the lens barrel (see  ¶0039).

Reclaim 9,  Jeon discloses everything except, wherein the upper housing includes an EMI (Electro Magnetic Interference) shield can of metal material, and the EMI shield can is grounded through a coupling member of metal material coupling the upper housing and the bottom housing. 

 Nonetheless in Nonetheless in the same filed of endeavor Inoue discloses an imaging apparatus as Jeon (see for example Inoue, fig. 3). Inoue further discloses an upper housing includes an EMI (Electro Magnetic Interference) shield can of metal material, and the EMI shield can is grounded through a coupling member of metal material coupling the upper housing and the bottom housing (see fig. 3 and ¶0047, The shield case 35 forms an electromagnetic shield for preventing the release of an electromagnetic wave from the electronic circuit to its periphery and also for protecting the electronic circuit from being affected by an electromagnetic wave from the periphery).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Jeon by the teachings of  Inoue since this would allow to  prevent the release of an electromagnetic wave from the electronic circuit to its periphery  (see ¶0047).



Conclusion
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698